ImmuCell Corporation

Exhibit 10.7

Form of Incentive Stock Option Agreement



--------------------------------------------------------------------------------

IMMUCELL CORPORATION

2010 STOCK OPTION AND INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

ImmuCell Corporation, a Delaware corporation (hereinafter the “Company”), hereby
grants to              (the “Optionee”), pursuant to the Company’s 2010 Stock
Option and Incentive Plan (hereinafter the “2010 Plan”), a copy of which is
attached hereto as Exhibit A, an Incentive Stock Option (the “Option”) to
purchase              (         ) shares of common stock of the Company at the
price of $          per share, such price being equal to the Fair Market Value
(as defined in the 2010 Plan) of the common stock on the date hereof.

This Option is specifically subject to all of the terms and conditions of the
2010 Plan with the same force and effect as if fully set forth in this Option.
In the event of any inconsistency or misunderstanding with respect to the terms
of this Option, as compared with the provisions of the 2010 Plan, the provisions
of the 2010 Plan shall control and prevail.

 

  1. EXERCISE.

This Option may be exercised in full or in part pursuant to the procedures and
requirements set forth in the 2010 Plan. This Option shall be exercisable
according to the following schedule:

(i)                                     ; and

(ii) In the event of a change in control of the Company, the Optionee’s right to
purchase Shares subject to the Option shall vest immediately. For purposes of
this clause, ‘change in control’ shall mean any one of the following events:

(a) Any person shall become beneficial owner, directly or indirectly, of
securities representing fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding stock.

As used in this Paragraph 1. (ii) (a), ‘beneficial owner’ shall have the meaning
ascribed to it from time to time under rules promulgated by the Securities and
Exchange Commission pursuant to Section 13 (d) of the Securities Exchange Act of
1934, or any similar successor statute or rule and a ‘person’ shall include any
natural person, corporation, partnership, trust, association, or any group or
combination thereof, whose ownership of the Company stock would be reportable
pursuant to such provision of the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder;

(b) The Company’s stockholders approve (i) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which shares of Company common stock would be converted into cash,
securities or other property, or (ii) any sale, lease, exchange, liquidation or
other transfer (in one transaction or a series of transactions) of all or
substantially all of the assets of the Company.

(c) Any other event which a majority of all the Company’s Directors who are not
employees of the Company determines constitutes a change of control.

The purchase price for the shares purchased upon exercise of this Option shall
be paid in cash or certified check, or at the discretion of the Compensation and
Stock Option Committee of the Board of Directors of the Company (i) by the
delivery of shares of the Company’s common stock with a Fair Market Value at the
time of exercise equal to the total option price, or (ii) by any combination of
the methods described above. As soon as practicable following an exercise of
this Option by delivery to the Company of the exercise price, the Company shall
provide the Optionee with a certificate for the shares being purchased. Such
certificate shall have endorsed thereon any legends required under federal or
state securities laws.



--------------------------------------------------------------------------------

  2. NON-TRANSFERABILITY.

Except as otherwise provided in the 2010 Plan, this Option is not transferable
by the Optionee, and is exercisable only pursuant to the terms and limitations
of the 2010 Plan.

 

  3. TERMINATION OF OPTION.

Unless earlier terminated pursuant to the terms of the 2010 Plan, this Option
shall terminate ten (10) years from the date hereof, on             , and may
not be exercised after that date. If the Optionee’s employment by the Company
shall terminate for any reason other than disability or death, his or her rights
under this Option shall be governed by Section II.2.(c) (ii) of the 2010 Plan;
if the Optionee’s employment by the Company shall terminate by reason of
disability, his or her rights under this Option shall be governed by Section
II.2. (c) (iii) of the 2010 Plan; and if the Optionee’s employment by the
Company shall terminate by death, his or her rights under this Option shall be
governed by Section II.2 (c) (iv) of the 2010 Plan.

 

  4. ACKNOWLEDGEMENT OF OPTIONEE.

The Optionee hereby accepts the grant of the foregoing Option and agrees to be
bound by its terms and provisions. The Optionee further acknowledges receipt of
a copy of the 2010 Plan, that he or she has read and understood the same, and
agrees to be bound by its terms, conditions and restrictions.

 

  5. DATE OF OPTION.

The Option is granted as of             .

 

IMMUCELL CORPORATION By:     Its:   President and Chief Executive Officer
Optionee